Exhibit 10.4
 
EXECUTION COPY
 
 
SENIOR SUBSIDIARY GUARANTEE AGREEMENT dated as of June 27, 2001, as amended and
restated as of June 5, 2009 (as amended, supplemented or otherwise modified from
time to time, this “Agreement”), among each of the subsidiaries listed on
Schedule I hereto (each such subsidiary individually, a “Subsidiary Guarantor”,
and collectively, the “Subsidiary Guarantors”) of RITE AID CORPORATION, a
Delaware corporation (the “Borrower”), and CITICORP NORTH AMERICA, INC., a
Delaware corporation (“CNAI”), as Senior Collateral Agent.
 
Reference is made to the Senior Credit Agreement dated as of June 27, 2001, as
amended and restated as of June 5, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Senior Credit Agreement”), among the Borrower,
the lenders from time to time party thereto (the “Senior Lenders”) and CNAI, as
administrative agent for the Senior Lenders, and the other agents party
thereto.  Reference is also made to the Senior Subsidiary Guarantee Agreement
dated as of June 27, 2001, as amended and restated as of May 28, 2003 (as
amended, supplemented or otherwise modified from time to time prior to the 2009
Restatement Effective Date, the “Original Senior Subsidiary Guarantee
Agreement”) among the Subsidiary Guarantors listed on Schedule I thereto and the
subsidiaries of the Borrower that became parties thereto as provided in Section
21 thereof (collectively, the “Original Subsidiary Guarantors”) and Citicorp
USA, Inc., a Delaware corporation, as senior collateral agent (in such capacity,
the “Original Senior Collateral Agent”), pursuant to which the Original
Subsidiary Guarantors agreed to guarantee the payment of the Senior Obligations
(as defined in the Original Senior Subsidiary Guarantee Agreement).  The
Original Subsidiary Guarantors and the Original Senior Collateral Agent now wish
to amend and restate the Original Senior Subsidiary Guarantee Agreement in its
entirety as set forth herein to guarantee the obligations of the Borrower under
the Senior Credit Agreement and the other Senior Obligations.  Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Definitions Annex attached as Annex 2 hereto (as amended,
supplemented or otherwise modified from time to time), and if not defined
therein, as defined in the Senior Credit Agreement.
 
The Senior Lenders have agreed to make Loans to the Borrower, and the Issuing
Banks have agreed to issue Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Senior Credit Agreement.  In addition, from time to time on or after the 2009
Restatement Effective Date, the Borrower may incur Additional Senior Debt
Obligations to one or more Additional Senior Debt Parties pursuant to the
Additional Senior Debt Documents.  Each of the Subsidiary Guarantors is a wholly
owned subsidiary of the Borrower and acknowledges that it will derive
substantial benefit from the making of the Loans by the Senior Lenders, the
issuance of the Letters of Credit by the Issuing Banks and the acquisition of
Additional Senior Debt and other extensions of credit constituting Additional


 
 

--------------------------------------------------------------------------------

 




Senior Debt by the Additional Senior Debt Parties.  The obligations of the
Senior Lenders to make Loans, of the Issuing Banks to issue Letters of Credit
and of the Additional Senior Debt Parties to acquire Additional Senior Debt or
otherwise extend credit constituting Additional Senior Debt are conditioned on,
among other things, the execution and delivery by the Subsidiary Guarantors of a
Senior Subsidiary Guarantee Agreement in the form hereof.  As consideration
therefor and in order to induce the Senior Lenders to make Loans, the Issuing
Banks to issue Letters of Credit and the Additional Senior Debt Parties to
acquire Additional Senior Debt or otherwise extend credit constituting
Additional Senior Debt, the Subsidiary Guarantors are willing to execute this
Agreement.


Accordingly, the parties hereto agree as follows:
 
SECTION 1.  Guarantee.  Each Subsidiary Guarantor unconditionally guarantees,
jointly with the other Subsidiary Guarantors and severally, as a primary obligor
and not merely as a surety, the due and punctual payment of, and the due and
punctual performance of, the Senior Obligations.  Each Subsidiary Guarantor
agrees that the Senior Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee under this Agreement notwithstanding any extension or renewal
of any Senior Obligation.
 
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greater of:
 
(a) the direct or indirect benefit to any Subsidiary Guarantor from the Loans
and other extensions of credit under the Senior Debt Documents, and
 
(b) the greatest amount that would not render such Subsidiary Guarantor’s
obligations hereunder subject to avoidance under Section 548 of Title 11 of the
United States Code or any comparable provisions of any applicable state law,
after giving effect to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under such laws (specifically
excluding, however, any liabilities of such Subsidiary Guarantor (x) in respect
of intercompany Indebtedness and other obligations of the Borrower or Affiliates
of the Borrower to the extent that such Indebtedness or other obligations would
be discharged in an amount equal to the amount paid by such Subsidiary Guarantor
hereunder and (y) under any guarantee of the Second Priority Debt Obligations)
and after giving effect as assets to the value of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Subsidiary
Guarantor pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Subsidiary Guarantor and other Affiliates of the
Borrower of obligations arising under guarantees by such parties (including the
Senior Indemnity, Subrogation and Contribution Agreement).
 
SECTION 2.  Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to the Borrower of any of the Senior Obligations, and
also waives notice of acceptance of its guarantee under this Agreement and
notice of protest for nonpayment.  To the fullest extent permitted by applicable
law, the obligations of each Subsidiary Guarantor hereunder shall not be
affected by (a) the failure of the Senior Collateral Agent or any other Senior
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any other Subsidiary Guarantor under the
provisions of the Senior Credit Agreement, any other
 


 
2

--------------------------------------------------------------------------------

 




Senior Debt Document or otherwise, (b) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Senior Credit Document, any guarantee or any other
agreement, including with respect to any other Subsidiary Guarantor under this
Agreement or (c) the failure to perfect any security interest in, or the release
of, any of the security held by or on behalf of the Senior Collateral Agent or
any other Senior Secured Party.


SECTION 3.  Security.  Each of the Subsidiary Guarantors authorizes the Senior
Collateral Agent and each of the other Senior Secured Parties to (a) take and
hold security for the payment of its guarantee under this Agreement and the
Senior Obligations and exchange, enforce, waive and release any such security,
(b) apply such security and direct the order or manner of sale thereof as they
in their sole discretion may determine and (c) release or substitute any one or
more endorsees, other Subsidiary Guarantors or other Obligors.
 
SECTION 4.  Guarantee of Payment.  Each Subsidiary Guarantor agrees that its
guarantee under this Agreement constitutes a guarantee of payment when due and
not of collection, and waives any right to require that any resort be had by the
Senior Collateral Agent or any other Senior Secured Party to any of the security
held for payment of the Senior Obligations or to any balance of any deposit
account or credit on the books of the Senior Collateral Agent or any other
Senior Secured Party in favor of the Borrower, any other Obligor or any other
Person.
 
SECTION 5.  No Discharge or Diminishment of Guarantee.  The obligations of each
Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Senior Obligations), including any
claim of waiver, release, surrender, alteration or compromise of any of the
Senior Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Senior Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Subsidiary
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Senior Collateral Agent or any other Senior Secured Party to
assert any claim or demand or to enforce any remedy under the Senior Credit
Agreement, any other Senior Debt Document or any other agreement, by any waiver
or modification of any provision of any thereof, by any default, failure or
delay, wilful or otherwise, in the performance of any of the Senior Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Subsidiary Guarantor or that would otherwise operate as a
discharge of any Subsidiary Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Senior Obligations).
 
SECTION 6.  Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, each of the Subsidiary Guarantors waives any defense based on or
arising out of any defense of the Borrower or the unenforceability of the Senior
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower, other than the final and indefeasible payment
in full in cash of the Senior Obligations.  The Senior Collateral Agent and any
other Senior Secured Party may, at its election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Senior Obligations,
 


 
3

--------------------------------------------------------------------------------

 


make any other accommodation with the Borrower, any other Subsidiary Guarantor
or any other guarantor or exercise any other right or remedy available to them
against the Borrower, any other Subsidiary Guarantor or any other guarantor,
without affecting or impairing in any way the liability of any Subsidiary
Guarantor hereunder except to the extent the Senior Obligations have been fully,
finally and indefeasibly paid in cash.  Pursuant to applicable law, each of the
Subsidiary Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Subsidiary Guarantor against the Borrower or any other Subsidiary Guarantor
or guarantor, as the case may be, or any security.


SECTION 7.  Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Senior Collateral Agent or any
other Senior Secured Party has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Borrower or any other
Obligor to pay any Senior Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Subsidiary Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Senior Collateral Agent or such other Senior Secured Party as
designated thereby in cash the amount of such unpaid Senior Obligations.  Upon
payment by any Subsidiary Guarantor of any sums to the Senior Collateral Agent
or any other Senior Secured Party as provided above, all rights of such
Subsidiary Guarantor against the Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise,
including pursuant to the Senior Indemnity, Subrogation and Contribution
Agreement, shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Senior
Obligations.  In addition, any Indebtedness and other obligations of the
Borrower now or hereafter held by any Subsidiary Guarantor are hereby
subordinated in right of payment to the prior payment in full of the Senior
Obligations.  If any amount shall erroneously be paid to any Subsidiary
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such Indebtedness or other obligations of
the Borrower, such amount shall be held in trust for the benefit of the Senior
Secured Parties and shall forthwith be paid to the Senior Collateral Agent to be
credited against the payment of the Senior Obligations, whether matured or
unmatured, in accordance with the terms of the Senior Debt Documents.  At any
time when the Senior Lien Intercreditor Agreement is in effect, all amounts
received by the Senior Collateral Agent pursuant to this Agreement shall,
subject to Section 2.01 of the Senior Lien Intercreditor Agreement, be applied
to the unpaid Senior Obligations on a ratable basis in accordance with the terms
of the applicable Senior Debt Documents.
 
SECTION 8.  Cash Collateralization of Letter of Credit Obligations.  If any
Event of Default (as defined in the Senior Credit Agreement) shall occur and be
continuing, each Subsidiary Guarantor agrees, jointly and severally, and in
addition to its obligations under Section 1, to deposit cash, when, in the
amounts and in the manner required to be deposited by the Borrower by
Section 2.05(j) of the Senior Credit Agreement (or any equivalent provision of
any Refinancing Amendment or Loan Modification Agreement), in an account
maintained by the Administrative Agent for the benefit of the Senior Loan
Secured Parties specified in such Section 2.05(j) or equivalent provision, for
application as provided in such Section 2.05(j) or equivalent provision.  If a
Subsidiary Guarantor is required to provide an amount of cash collateral
hereunder as a result of the occurrence of any such Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Subsidiary Guarantor within three
 


 
4

--------------------------------------------------------------------------------

 




Business Days after all such Events of Default have been cured or waived (or,
during a Cash Sweep Period, paid into the Citibank Concentration Account).


SECTION 9.  Information.  Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Senior Obligations and the nature, scope and extent of the
risks that such Subsidiary Guarantor assumes and incurs hereunder, and agrees
that none of the Senior Collateral Agent or the other Senior Secured Parties
will have any duty to advise any of the Subsidiary Guarantors of information
known to it or any of them regarding such circumstances or risks.
 
SECTION 10.  Representations and Warranties.  Each of the Subsidiary Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in the Senior Credit Agreement and each other
applicable Senior Debt Document are true and correct.
 
SECTION 11.  Termination.  The guarantees made hereunder (a) shall terminate on
the Senior Obligation Payment Date and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Senior Obligations is rescinded or must otherwise be restored by any Senior
Secured Party or any Subsidiary Guarantor upon the bankruptcy or reorganization
of the Borrower, any Subsidiary Guarantor or otherwise.
 
SECTION 12.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Subsidiary Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns.  This Agreement shall become
effective as to any Subsidiary Guarantor when a counterpart hereof executed on
behalf of such Subsidiary Guarantor shall have been delivered to the Senior
Collateral Agent, and a counterpart hereof shall have been executed on behalf of
the Senior Collateral Agent, and thereafter shall be binding upon such
Subsidiary Guarantor and the Senior Collateral Agent and their respective
successors and assigns, and shall inure to the benefit of such Subsidiary
Guarantor, the Senior Collateral Agent and the other Senior Secured Parties, and
their respective successors and assigns, except that no Subsidiary Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void).  If all of
the Equity Interests in a Subsidiary Guarantor are sold, transferred or
otherwise disposed of pursuant to a transaction permitted by the Senior Credit
Facilities, such Subsidiary Guarantor shall be released from its obligations
under this Agreement without further action.  This Agreement shall be construed
as a separate agreement with respect to each Subsidiary Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Subsidiary Guarantor without the approval of any other Subsidiary Guarantor and
without affecting the obligations of any other Subsidiary Guarantor hereunder.
 
SECTION 13.  Waivers; Amendment.  (a)  No failure or delay of the Senior
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or




 
5

--------------------------------------------------------------------------------

 
 


discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Senior Collateral Agent hereunder and of the other
Senior Secured Parties under the other Senior Debt Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Subsidiary Guarantor therefrom shall in any event be effective unless the same
shall be permitted by clause (b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Subsidiary Guarantor in any case shall entitle such
Subsidiary Guarantor to any other or further notice or demand in similar or
other circumstances.


(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Subsidiary Guarantors with respect to which such waiver, amendment or
modification relates and the Senior Collateral Agent, with the prior written
consent of the Majority Senior Parties, except as otherwise provided in the
Senior Credit Agreement, the Collateral Trust and Intercreditor Agreement or the
Senior Lien Intercreditor Agreement, as applicable.
 
SECTION 14.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 15.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 11 of the Senior Subsidiary Security
Agreement.
 
SECTION 16.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Senior Debt Document
shall be considered to have been relied upon by the Senior Collateral Agent and
the other Senior Secured Parties and shall survive the making by the Senior
Lenders of the Loans, the issuance of the Letters of Credit by the Issuing Banks
and the other extensions of credit constituting Senior Obligations regardless of
any investigation made by any Senior Secured Party or on its behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or LC Disbursement or Additional Senior Debt or any other
fee or amount payable under this Agreement or any other Senior Debt Document is
outstanding and unpaid or the LC Exposure or other exposure in respect of
letters of credit constituting Additional Senior Debt Obligations does not equal
zero and as long as the Commitments or any other commitments to provide
Additional Senior Debt have not been terminated.
 
(b)  In the event any one or more of the provisions contained in this Agreement
or in any other Senior Debt Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the
 


 
6

--------------------------------------------------------------------------------

 




 
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


SECTION 17.  Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 18.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Senior Credit Agreement shall be applicable to this
Agreement.
 
SECTION 19.  Jurisdiction; Consent to Service of Process.  (a)  Each Subsidiary
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Senior Debt Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Senior Collateral Agent or any other Senior Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Senior Debt Document against any Subsidiary Guarantor or its
properties in the courts of any jurisdiction.
 
(b)  Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Senior Debt
Document in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 20.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER SENIOR DEBT DOCUMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY LITIGATION,
ACTION OR OTHER
 


 
7

--------------------------------------------------------------------------------

 




 
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER SENIOR DEBT DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.


SECTION 21.  Additional Subsidiary Guarantors.  Pursuant to Section 5.11 of the
Senior Credit Agreement or comparable provisions of Additional Senior Debt
Documents, certain wholly-owned Domestic Subsidiaries of the Borrower that were
not in existence on the Second Restatement Effective Date are required to enter
into this Agreement as a Subsidiary Guarantor upon becoming a wholly owned
Domestic Subsidiary.  Upon execution and delivery after the Second Restatement
Effective Date hereof by the Senior Collateral Agent and such a Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Subsidiary
Guarantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor herein.  The execution and delivery of any instrument
adding an additional Subsidiary Guarantor as a party to this Agreement shall not
require the consent of any other Subsidiary Guarantor hereunder.  The rights and
obligations of each Subsidiary Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Guarantor as a
party to this Agreement.  Notwithstanding any other provision of this Agreement
or any other Senior Debt Document, (i) no Domestic Subsidiary listed on Schedule
5.11 to the Senior Credit Agreement (or comparable schedule to any Additional
Senior Debt Document, following the Senior Loan Obligation Payment Date) shall
be required to become a Subsidiary Guarantor and (ii) no Domestic Subsidiary
shall be required to become a Subsidiary Guarantor unless and until such time as
such Subsidiary has assets in excess of $1,000,000 or has revenue in excess of
$500,000 per annum.
 
SECTION 22.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Senior Loan Secured Party is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Senior Loan
Secured Party to or for the credit or the account of any Subsidiary Guarantor
against any or all the obligations of such Subsidiary Guarantor now or hereafter
existing under this Agreement and the other Senior Loan Documents held by such
Senior Loan Secured Party, irrespective of whether or not such Senior Loan
Secured Party shall have made any demand under this Agreement or any other
Senior Loan Document and although such obligations may be unmatured and
regardless of the adequacy of any Collateral.  The rights of each Senior Loan
Secured Party under this Section 22 are in addition to other rights and remedies
(including other rights of setoff) which such Senior Loan Secured Party may
have.
 
SECTION 23.  Collateral Trust and Intercreditor Agreement.  Each of the parties
to this Agreement acknowledges and agrees, for the benefit of each other party
hereto that is also a party to the Collateral Trust and Intercreditor Agreement,
that notwithstanding anything herein to the contrary, the terms of this
Agreement, and the rights and remedies of the parties hereto, are subject to the
Collateral Trust and Intercreditor Agreement.
 
SECTION 24.  Resignation of Senior Collateral Agent.  The Senior Collateral
Agent may at any time resign as Senior Collateral Agent under this Agreement on
the terms and
 


 
8

--------------------------------------------------------------------------------

 




subject to the conditions set forth in Section 4.06 of the Senior Lien
Intercreditor Agreement, if then in effect, and otherwise in accordance with
Article VIII of the Senior Credit Agreement or, after the Senior Loan Obligation
Payment Date, with the equivalent provision of the Additional Debt Documents
pursuant to which the Additional Senior Debt Obligations of the Controlling
Secured Parties (as defined in the Senior Lien Intercreditor Agreement) were
incurred.


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Senior Subsidiary
Guarantee Agreement as of the day and year first above written.
 


 

 
RITE AID CORPORATION,
   
By
/s/ Frank Vitrano
   
Name: Frank Vitrano
 
Title: Senior Executive Vice President, Chief Financial Officer and Chief
Administrative Officer
     
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO, as Subsidiary Guarantors,
   
By
/s/ Marc Strassler
   
Name: Marc Strassler
 
Title: Senior Vice President & Assistant Secretary
   
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE II HERETO, as Subsidiary Guarantors,
   
By
/s/ Marc Strassler
   
Name: Marc Strassler
Title: Authorized Signatory
     
CITICORP NORTH AMERICA, INC., as Senior Collateral Agent,
   
By
/s/ Brendan Mackay
   
Name: Brendan Mackay
 
Title: Vice President



 




 
10

--------------------------------------------------------------------------------

 


Schedule I to the
Senior Subsidiary Guarantee Agreement
 
SUBSIDIARY GUARANTORS
 


 
1.
112 Burleigh Avenue Norfolk, LLC

 
2.
1515 West State Street Boise, Idaho, LLC

 
3.
1740 Associates, L.L.C.

 
4.
3581 Carter Hill Road–Montgomery Corp.

 
5.
4042 Warrensville Center Road – Warrensville Ohio, Inc.

 
6.
5277 Associates, Inc.

 
7.
537 Elm Street Corp.

 
8.
5600 Superior Properties, Inc.

 
9.
657-659 Broad St. Corp.

 
10.
764 South Broadway-Geneva, Ohio, LLC

 
11.
Ann & Government Streets - Mobile, Alabama, LLC

 
12.
Apex Drug Stores, Inc.

 
13.
Broadview and Wallings-Broadview Heights Ohio, Inc.

 
14.
Brooks Pharmacy, Inc.

 
15.
Central Avenue and Main Street - Petal, MS, LLC

 
16.
Eagle Managed Care Corp.

 
17.
Eckerd Corporation

 
18.
Eckerd Fleet, Inc.

 
19.
EDC Drug Stores, Inc.

 
20.
Eighth and Water Streets – Urichsville, Ohio, LLC

 
21.
England Street-Asheland Corporation

 
22.
Fairground, L.L.C.

 


 
 

--------------------------------------------------------------------------------

 




 
23.
GDF, Inc.

 
24.
Genovese Drug Stores, Inc.

 
25.
Gettysburg and Hoover-Dayton, Ohio, LLC

 
26.
Harco, Inc.

 
27.
K & B Alabama Corporation

 
28.
K & B Louisiana Corporation

 
29.
K & B Mississippi Corporation

 
30.
K & B Services, Incorporated

 
31.
K & B Tennessee Corporation

 
32.
K&B Texas Corporation

 
33.
K & B, Incorporated

 
34.
Keystone Centers, Inc.

 
35.
Lakehurst and Broadway Corporation

 
36.
Maxi Drug North, Inc.

 
37.
Maxi Drug South, L.P.

 
38.
Maxi Drug, Inc.

 
39.
Maxi Green Inc.

 
40.
Mayfield & Chillicothe Roads – Chesterland, LLC

 
41.
MC Woonsocket, Inc.

 
42.
Munson & Andrews, LLC

 
43.
Name Rite, L.L.C.

 
44.
Northline & Dix – Toledo – Southgate, LLC

 
45.
P.J.C. Distribution, Inc.

 
46.
P.J.C. Realty Co., Inc.

 
47.
Patton Drive and Navy Boulevard Property Corporation

 


 
2

--------------------------------------------------------------------------------

 




 
48.
Paw Paw Lake Road & Paw Paw Avenue–Coloma, Michigan, LLC

 
49.
PDS-1 Michigan, Inc.

 
50.
Perry Distributors, Inc.

 
51.
Perry Drug Stores, Inc.

 
52.
PJC Dorchester Realty LLC

 
53.
PJC East Lyme Realty LLC

 
54.
PJC Haverhill Realty LLC

 
55.
PJC Hermitage Realty LLC

 
56.
PJC Hyde Park Realty LLC

 
57.
PJC Lease Holdings, Inc.

 
58.
PJC Manchester Realty LLC

 
59.
PJC Mansfield Realty LLC

 
60.
PJC New London Realty LLC

 
61.
PJC of Cranston, Inc.

 
62.
PJC of East Providence, Inc.

 
63.
PJC of Massachusetts, Inc.

 
64.
PJC of Rhode Island, Inc.

 
65.
PJC of Vermont Inc.

 
66.
P.J.C. of West Warwick, Inc.

 
67.
PJC Peterborough Realty LLC

 
68.
PJC Providence Realty LLC

 
69.
PJC Realty MA, Inc.

 
70.
PJC Realty N.E. LLC

 
71.
PJC Revere Realty LLC

 
72.
PJC Special Realty Holdings, Inc.

 


 
3

--------------------------------------------------------------------------------

 




 
73.
Ram-Utica, Inc.

 
74.
RDS Detroit, Inc.

 
75.
Read's Inc.

 
76.
Rite Aid Drug Palace, Inc.

 
77.
Rite Aid Hdqtrs. Corp.

 
78.
Rite Aid of Alabama, Inc.

 
79.
Rite Aid of Connecticut, Inc.

 
80.
Rite Aid of Delaware, Inc.

 
81.
Rite Aid of Florida, Inc.

 
82.
Rite Aid of Georgia, Inc.

 
83.
Rite Aid of Illinois, Inc.

 
84.
Rite Aid of Indiana, Inc.

 
85.
Rite Aid of Kentucky, Inc.

 
86.
Rite Aid of Maine, Inc.

 
87.
Rite Aid of Maryland, Inc.

 
88.
Rite Aid of Massachusetts, Inc.

 
89.
Rite Aid of Michigan, Inc.

 
90.
Rite Aid of New Hampshire, Inc.

 
91.
Rite Aid of New Jersey, Inc.

 
92.
Rite Aid of New York, Inc.

 
93.
Rite Aid of North Carolina, Inc.

 
94.
Rite Aid of Ohio, Inc.

 
95.
Rite Aid of Pennsylvania, Inc.

 
96.
Rite Aid of South Carolina, Inc.

 
97.
Rite Aid of Tennessee, Inc.

 


 
4

--------------------------------------------------------------------------------

 




 
98.
Rite Aid of Vermont, Inc.

 
99.
Rite Aid of Virginia, Inc.

 
100.
Rite Aid of Washington, D.C., Inc.

 
101.
Rite Aid of West Virginia, Inc.

 
102.
Rite Aid Realty Corp.

 
103.
Rite Aid Rome Distribution Center, Inc.

 
104.
Rite Aid Services, L.L.C.

 
105.
Rite Aid Transport, Inc.

 
106.
RX Choice, Inc.

 
107.
Seven Mile and Evergreen – Detroit, LLC

 
108.
Silver Springs Road – Baltimore, Maryland/One, LLC

 
109.
Silver Springs Road – Baltimore, Maryland/Two, LLC

 
110.
State & Fortification Streets – Jackson, Mississippi, LLC

 
111.
State Street and Hill Road – Gerard, Ohio, LLC

 
112.
The Lane Drug Company

 
113.
Thrift Drug Services, Inc.

 
114.
Thrift Drug, Inc.

 
115.
Thrifty Corporation

 
116.
Thrifty PayLess, Inc.

 
117.
Tyler and Sanders Roads, Birmingham - Alabama, LLC

 




 
5

--------------------------------------------------------------------------------

 


Schedule II to the 
Senior Subsidiary Guarantee Agreement
 


 
SUBSIDIARY GUARANTORS
 


 
1.
Rite Fund, Inc.
    2.  Rite Investments Corp.     3.  Rite Aid Hdqtrs. Funding, Inc.     4. 
EDC Licensing, Inc.     5. JCG Holdings (USA), Inc.     6.  JCG (PJC) USA, LLC  
  7.  The Jean Coutu Group (PJC) USA, Inc.

 
 












 
 

--------------------------------------------------------------------------------

 


Annex 1 to the
Senior Subsidiary Guarantee Agreement
 


 
SUPPLEMENT NO.    dated as of                , to the Senior Subsidiary
Guarantee Agreement dated as of June 27, 2001, as amended and restated as of
June 5, 2009 (as amended, supplemented or otherwise modified from time to time,
the “Senior Subsidiary Guarantee Agreement”), among each of the subsidiaries
listed on Schedule I thereto (each such subsidiary individually, a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”) of RITE AID
CORPORATION, a Delaware corporation (the “Borrower”), and CITICORP NORTH
AMERICA, INC., a Delaware corporation (“CNAI”), as Senior Collateral Agent.
 
A.  Reference is made to the Senior Credit Agreement dated as of June 27, 2001,
as amended and restated as of June 5, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Senior Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Senior Lenders”),
CNAI, as administrative agent for the Senior Lenders, and the other agents party
thereto.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Senior Subsidiary Guarantee
Agreement, including the Definitions Annex (as may be amended, supplemented or
otherwise modified from time to time), and the Senior Credit Agreement.
 
C.  The Subsidiary Guarantors have entered into the Senior Subsidiary Guarantee
Agreement in order to induce the Senior Lenders to make Loans, the Issuing Banks
to issue Letters of Credit and the Additional Senior Debt Parties to acquire
Additional Senior Debt or otherwise extend credit constituting Additional Senior
Debt.  Pursuant to Section 5.11 of the Senior Credit Agreement or comparable
provisions of Additional Senior Facilities, certain Domestic Subsidiaries of the
Borrower that were not in existence or not a Domestic Subsidiary on the Second
Restatement Effective Date are required to enter into the Senior Subsidiary
Guarantee Agreement as a Subsidiary Guarantor upon becoming a wholly-owned
Domestic Subsidiary.  Section 21 of the Senior Subsidiary Guarantee Agreement
provides that additional Subsidiaries of the Borrower may become Subsidiary
Guarantors under the Senior Subsidiary Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary of the Borrower (the “New Subsidiary Guarantor”) is executing this
Supplement in accordance with the requirements of the Senior Credit Agreement to
become a Subsidiary Guarantor under the Senior Subsidiary Guarantee Agreement in
order to induce the Senior Lenders to make additional Loans, the Issuing Banks
to issue additional Letters of Credit and the Additional Senior Debt Parties to
acquire Additional Senior Debt or otherwise extend credit constituting
Additional Senior Debt and as consideration for Loans previously made, Letters
of Credit previously issued and other extensions of credit constituting
Additional Senior Debt previously made.
 
Accordingly, the Senior Collateral Agent and the New Subsidiary Guarantor agree
as follows:
 


 
 

--------------------------------------------------------------------------------

 




 
SECTION 1.  In accordance with Section 21 of the Senior Subsidiary Guarantee
Agreement, the New Subsidiary Guarantor by its signature below becomes a
Subsidiary Guarantor under the Senior Subsidiary Guarantee Agreement with the
same force and effect as if originally named therein as a Subsidiary Guarantor
and the New Subsidiary Guarantor hereby (a) agrees to all the terms and
provisions of the Senior Subsidiary Guarantee Agreement applicable to it as a
Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct on and as of the 2009 Restatement Effective Date.  Each
reference to a “Subsidiary Guarantor” in the Senior Subsidiary Guarantee
Agreement shall be deemed to include the New Subsidiary Guarantor.  The Senior
Subsidiary Guarantee Agreement is hereby incorporated herein by reference.
 
SECTION 2.  The New Subsidiary Guarantor represents and warrants to the Senior
Collateral Agent and the other Senior Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.
 
SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Senior
Collateral Agent shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Subsidiary Guarantor and the
Senior Collateral Agent.  Delivery of an executed signature page to this
Supplement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Senior Subsidiary
Guarantee Agreement shall remain in full force and effect.
 
SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Senior Subsidiary Guarantee Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction).  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Senior Subsidiary Guarantee
Agreement.  All communications and notices hereunder to the New Subsidiary
Guarantor shall be given to it at the address set forth under its signature
below, with a copy to the Borrower.
 


 
2

--------------------------------------------------------------------------------

 


 
SECTION 8.  The New Subsidiary Guarantor agrees to reimburse the Senior
Collateral Agent for their out-of-pocket expenses in connection with this
Supplement, including the fees, disbursements and other charges of counsel for
the Senior Collateral Agent.
 


 
3

--------------------------------------------------------------------------------

 


                        IN WITNESS WHEREOF, the New Subsidiary Guarantor and the
Senior Collateral Agent have duly executed this Supplement to the Senior
Subsidiary Guarantee Agreement as of the day and year first above written.



   
[NAME OF NEW SUBSIDIARY GUARANTOR],
   
By
       
Name:
   
Title:
               
CITICORP NORTH AMERICA, INC., as Senior Collateral Agent,
   
By
       
Name:
   
Title:



 




 
4

--------------------------------------------------------------------------------

 


Annex 2 to the
Senior Subsidiary Guarantee Agreement
 


 
DEFINITIONS ANNEX
 




 

